Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment


2.	In response to applicant’s amendment received on 4/24/2022, all requested changes to the claims have been entered. .

Response to Argument


3.	Applicant’s arguments filed on 4/24/2022, have been fully considered but they are not persuasive.

Applicant’s argue on page 9-10 of the response that At least in view of numerous features recited in the claims which are not cited in the claims of the issued patent. 
However, Applicant did not specify which limitations are not cited. 


Applicant’s argue on page 12 of the response that Claim 1 recite the concept of observation or evaluation, such features cannot be performed in a human mind, as requiring analysis of multiple images and identification of patterns, movements, and actions that cannot be performed, or are hard to be performed by a human.
	
	The examiner disagree.  The examiner believes that ordinary skilled in the art (lifeguard) can obtain video and detect a person and determine whether the image depicts the person below or above a surface of the body of water and perform an action based on the determination (see https://www.poolview.co.uk/poolview  Poolview is an above water and below water camera system which digitally records and stores all moving images., Lifeguards view these images to help with early identification of an incident developing or abnormal events occurring.)

		
	Applicant’s argue on page 13-14 of the response regarding additional element reflects an improvement in the functioning of a computer or improvement to other technology or technical field.
	However the applicant did not indicate which part of claimed limitation is additional element and examiner do not see any additional element that is technical solution to improve technology or technical field.


Applicant’s argue on page 14-15 of the response regarding The cited art fails to disclose determining that the person is depicted below the surface in at least a predetermined number of images
	Examiner disagrees.  Prior art of Anderson et al. teach that  FIG. 4 provides a flow chart showing the data processing functions performed so as to detect swimmers above, at, and below the water's surface (Fig. 4; col. 8, lines 3-9). Also, swimmer indicative of drowning can be interpreted as the person is depicted below the surface.

Applicant’s argue on page 15-16 of the response regarding The cited art fails to disclose determining th.at the person is not in substantially vertical position in at least a predetermined number of images	
First of all, claim 1 does not disclose "determining that the person is not in substantially vertical position in at least a predetermined number of images from the at least some images".
Prior art of Anderson et al. teach that  tests on the perceived behavior of any detected human are executed to reduce the number of false alarms. For example, a person standing on the pool bottom with his or her head above water would match the criterion of a non-moving swimmer.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 23, 28, and 30  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9 and 4 of U.S. Patent Application No. 17/048097. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.

With respect to claims 1, 28 and 30, 1 and 4 of U.S. Patent Application No. 17/048097 disclose all the limitations of claim 1, 28 and 30. 


17/048097
1 A method, comprising: 

obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface; 

automatically detecting a person in at least some images from the multiplicity of images; 
























determining for images in the at least some images, whether the image depicts the person below or above a surface of the body of water, said determining performed upon at least one characteristic extracted from each image; and 

subject to determining that the person is depicted below the surface in at least a predetermined number of images from the at least some images, performing an action.
1. A method comprising: 
obtaining a first multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface; 

detecting a swimmer in at least some images from the first multiplicity of images, wherein the swimmer is outside the body of water or separated from other swimmers in at least some of the first multiplicity of images; determining a first descriptor and a second descriptor of the person, based on the at least some images from the first multiplicity of images, wherein the first descriptor is related to a portion the swimmer that is outside the body of water, wherein the second descriptor is related to a portion of the swimmer that is inside the body of water, the first descriptor and the second descriptor are determined based on visual characteristics extracted from the at least some images; obtaining a second multiplicity of images taken by the at least one overhead capture device; and tracking the swimmer in the second multiplicity of images, wherein said tracking comprises detecting the swimmer using at least one of the first descriptor and the second descriptor, wherein said detecting the swimmer is performed with respect to at least one image in which the swimmer is at least one image from the second multiplicity of images in which the swimmer is at least partially occluded by other swimmers or adjacent to other swimmers.

4. The method of Claim 1, further comprising: determining whether the swimmer is above or below the water in at least some of the second multiplicity of images; and 


25subject to determining that the swimmer is below the water in at least some of the second multiplicity of images, taking an action.



With respect to claims 3 and 21, 9 of U.S. Patent Application No. 17/048097 disclose all the limitations of claims 3 and 21

With respect to claims 5 and 23, 11 of U.S. Patent Application No. 17/048097 disclose all the limitations of claims 5 and 23.

With respect to claims 10 and 26, 13 of U.S. Patent Application No. 17/048097 disclose all the limitations of claims 10 and 26.

With respect to claims 11 and 27, 5 of U.S. Patent Application No. 17/048097 disclose all the limitations of claims 11 and 27.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-9, 11-25 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 12, and 28-31 recite method, system, and program product reciting the steps of “detecting person … ..., determining for images in the at least some images, whether the image depicts the person below or above a surface of the body of water..., taking an action’.
This is similar to the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or Methods Of Organizing Human Activity (marketing or sales activities or behaviors; business relations, managing personal behavior or relationships or interactions between people), which the courts have found to be abstract.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claims 28 and 29 recites a “processor”, and claims 30 and 31 recites a “non-transitory computer readable medium”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1, 12, and 28-31 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims 2-9, 11, 13-25 and 27 depend either directly or indirectly from claims 1 and 12 and include all the limitations of their respective base claims, and don’t add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea as the independent claims that they depend from, and are rejected under similar rationale.


 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
 
Claims 1, 2, 4-13, 16, 18 and 22-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US Patent 8237574).


With respect to claim 1, Anderson et al. teach obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (Fig. 1; col. 4, lines 1-8);  
automatically detecting a person in at least some images from the multiplicity of images (col. 4, lines 38-43);
determining for images in the at least some images, whether the image depicts the person below or above a surface of the body of water (Fig. 4; col. 8, lines 3-9); 
said determining performed upon at least one characteristic extracted from each image (col. 8, lines 10-42 and col. 13, lines 15-22); and
subject to determining that the person is depicted below the surface in at least a predetermined number of the images from the least some images, performing an action(col. 13, lines 22-27).

With respect to “automatically” limitation,

    PNG
    media_image1.png
    282
    813
    media_image1.png
    Greyscale


With respect to claim 2, Anderson et al. teach taking the action is further subject to the person being depicted substantially motionless over a first period of time which at least partially overlaps with a second period of time during which the at least some images were captured (col. 3, lines 11-15; col. 7, lines 4-10).


With respect to claim 4, Anderson et al. teach that one device of the at least one overhead capture device captures at least a part of a bottom surface the body of water (col. 2, line 65-col. 3, line 3).

With respect to claim 5, Anderson et al. teach that the detecting comprises differentiating a background and foreground of the image (col. 8, lines 43-53).

With respect to claim 6, Anderson et al. teach that the determining whether the image depicts the person below or above the surface comprises:
determining a probability that the image depicts the person below the surface: and
determining that the image depicts the person below the surface subject to the probability exceeding a predetermined threshold (col. 12, line 62-col. 13, line 3, 15-27).

With respect to claim 7, Anderson et al. teach that the determining whether the image depicts the person below or above the surface comprises:
determining at least two probabilities that each of at least two images depict the person below the surface; and determining that the at least two images depict the person below the surface in accordance with a joint estimation of the at least two probabilities (col. 12, line 62-col. 13, line 3).
With respect to claim 8, Anderson et al. teach that it is determined that the person is depicted above the surface in one or more images due to an image analysis error (col. 7, lines 12-18).

With respect to claim 9, Anderson et al. teach that it is determined that the person is depicted above the surface in one or more images due to due to a moving pattern consistent with drowning (col. 3, lines 11-15).

With respect to claim 10, Anderson et al. teach that the at least one characteristic is selected from the group consisting of: a color histogram; an edge; an edge histogram; a gradient histogram; a contour edge between colors; a contour edge between shapes; a distinct feature: a unique pattern: a corner; an edge; a color co-occurrence matrix; and a texture (col. 8, lines 10-42; col. 13, lines 15-22).

With respect to claim 11, Anderson et al. teach that the action is selected from the group consisting of: setting off an alarm; sounding an alarm: generating a visual alert; generating a vibrating alert; and notifying a life guard (col. 7, lines 25-31).

With respect to claim 12, Anderson et al. teach obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (Fig. 1; col. 4, lines 1-8);  
detecting a person depicted in at least some images from the multiplicity of images  (col. 4, lines 38-43);
determining for images in the at least some images, whether the image depicts
the person in substantially vertical position in the at least some images(col. 7 lines 11-18) said determining performed upon at least one characteristic extracted from each image (col. 8, lines 10-42 and col. 13, lines 15-22); and
subject to determining that the person is not in substantially vertical position in
at least a predetermined number of images from the at least some images, performing an action (col. 7 lines 11-18).

            Claim13 is rejected as same reason as claim 2 above.

With respect to claim 16, Anderson et al. teach that the vertical direction at a location is determined using a calibration of the at least one overhead capture, wherein a direction perpendicular to the surface as captured by the at least one capture device is determined (col. 8, lines 14-25).

With respect to claim 18, Anderson et al. teach that calibrating the at least one overhead capture device (col. 8, lines 14-25).


            Claim22 is rejected as same reason as claim 4 above.
            Claim23 is rejected as same reason as claim 5 above.
            Claim24 is rejected as same reason as claim 6 above.
            Claim25 is rejected as same reason as claim 7 above.
            Claim 26 is rejected as same reason as claim 10 above.
            Claim 27 is rejected as same reason as claim 11 above.

            Claim 28 is rejected as same reason as claim 1 above.
            Claim 29 is rejected as same reason as claim 12 above.
            Claim 30 is rejected as same reason as claim 1 above.
            Claim 31 is rejected as same reason as claim 12 above.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663